UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A (Amendment No. 2 ) ————— þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number:000-57169 GLOBALPAYNET HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 98-0458087 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Columbia Tower, 701 Fifth Ave., Suite 4200, Seattle, WA 98104 (Address of Principal Executive Office) (Zip Code) (206) 262-7533 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ————— Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesþNo¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨ Noþ As of May 12, 2010, there were 40,643,748 shares of the Registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: NONE EXPLANATORY NOTE This Amendment No. 2 to Form10-K (this “Amendment”) amends the Registrant’s Annual Report on Form10-K and Amendment No 1 for the year ended December 31, 2009 which the Registrant previously filed with the Securities and Exchange Commission on May 18, 2010 (the “Original Filing ”) and Amendment No. 1, which the Registrant previously filed with the Securities and Exchange Commission on July 2, 2010. The Registrant is filing this Amendment to revise disclosure in Item 1. Business; Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure; Item 9AT. Controls and Procedures; Item 10. Directors, Executive Officers and Corporate Governance; Item 11 Executive Compensation; Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters, and the Signatures. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified. Other events occurring after the filing of the Form 10-K/A or other disclosures necessary to reflect subsequent events have been addressed in our reports filed with the Securities and Exchange Commission subsequent to the filing of this Form 10-K/A. GLOBALPAYNET HOLDINGS INC. TABLE OF CONTENTS Form 10-K Index PAGE FORWARD LOOKING STATEMENT PART I Item 1. Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. (Removed and Reserved) 6 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9AT. Controls and Procedures 14 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accounting Fees and Services 20 PART IV Item 15. Exhibits and Financial Statement Schedules 21 Signatures 22 Index to Consolidated Financial Statements F-1 PART I Forward-Looking Statements Our disclosure and analysis in this Annual Report on Form10-K (this “Report”), in other reports that we file with the Securities and Exchange Commission, in our press releases and in public statements of our officers contain forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. Forward-looking statements may turn out to be wrong. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Many factors mentioned in this Report, for example governmental regulation and competition in our industry, will be important in determining future results. No forward-looking statement can be guaranteed, and actual results may vary materially from those anticipated in any forward-looking statement. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current events. They use words such as “anticipate,” “estimate,” “expect” “will,” “may,” “intent,” “plan,” “believe,” and similar expressions in connection with discussion of future operating or financial performance. These include statements relating to future actions, prospective products or product approvals, future performance or results of anticipated products, expenses, financial results or contingencies. Although we believe that our plans, intentions and expectations reflected in these forward-looking statements are reasonable, we may not achieve these plans or expectations. Forward-looking statements in this Report will be affected by the following factors: the ability of the Company to raise sufficient capital to finance its planned activities, the ability of the Company to satisfy its outstanding convertible debt obligations, the ability of the Company to successfully prosecute and protect its intellectual property, and the Company’s ability to hire, manage and retain qualified personnel. The aforementioned factors do not represent an all inclusive list. Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained in this Report. In particular, this Report sets forth important factors that could cause actual results to differ materially from our forward-looking statements. These and other factors, including general economic factors, business strategies, the state of capital markets, regulatory conditions, and other factors not currently known to us, may be significant, now or in the future, and the factors set forth in this Report may affect us to a greater extent than indicated. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in this Report and in other documents that we file from time to time with the Securities and Exchange Commission including Quarterly Reports on Form10-Q and Current Reports on Form8-K. Except as required by law, we do not undertake any obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. ITEM 1.BUSINESS DESCRIPTION OF THE BUSINESS Background Globalpaynet Holdings Inc. (“Globalpaynet” or “GPN”) was incorporated under the laws of the State of Nevada on December30, 2004. In Mayof 2007 , we changed our name to Globalpaynet Holdings, Inc., and have offices in Seattle, WA.Our wholly owned subsidiary, Globus Payments Ltd., is based in Vancouver, Canada. Globalpaynet is an information technology company that intends to be active in the management of electronic data, particularly in the areas of ePayments. We are still in the development stage, have not generated any significant revenue, and have incurred losses of approximately $21.6 million since inception.Approximately $5.2 million was spent on the development of Paystream, and $1.3 million was spent on general and administrative expenses, including cash compensation to our CEO.Additionally, we recognized stock compensation expense totaling approximately $13.9 million pursuant to stock options granted to our CEO.Other components of the $21.6million loss include approximately $1.2 million in losses realized in marketable securities, plus interest and depreciation expenses.Based on our financial history since inception, our auditors have expressed substantial doubt about our ability to continue as a going concern. In July 2010, we completed the core development of Paystream, our electronic payment gateway software application; however, Paystream must be fully tested before commercialization. The final quality and market testing phase could last up to an additional six months, and we will not be able to commence commercialization of the product and generate material revenues until this phase is completed.During this phase, we will continue to incur losses.In order to be successful, we must obtain clients who will contract to use Paystream.While management believes that its marketing plans will result in market acceptance of Paystream, there is no assurance that significant revenue will be generated.We believe that we have sufficient cash on hand as of the date of this filing in order to run the business for up to twelve months without having to raise additional funds in the event we are unable to generate material revenues after six months as expected.If we are unable to generate material revenues, we will be forced to attempt to raise additional funds on terms which may not be favorable to GPN, if we are able to raise funds at all. 1 Paystream – Electronic Payment Processing Application PayStream is designed to be an electronic payment gateway integrated both for European and US based businesses and merchants.It is an SAP certified solution. Paystream will enable merchants to authorize, settle and manage credit card and electronic check transactions via websites, mobile devices and mail order/telephone order call centers.All businesses wanting to use a payment gateway need to be underwritten by a local national bank, as this is the norm in the merchant underwriting industry.Typically, banks located in the United States will require businesses based in the United States to have an authorized officer with a social security number sign the merchant application.European banks require each company to have an authorized officer of European nationality to sign the underwriting documents as well.Banks in the United States only underwrite risks of businesses based nationally, and European banks only underwrite the risks of businesses based in Europe. Paystream will offer a convenience to both businesses based in the United States and Europe. As an SAP certified software solution, other users of an SAP certified solution can easily integrate with Paystream payment application.This opens our market to all SAP users and SAP certified solutions providers in Europe and in the United States. Upon the completion of the final quality and testing phase, Paystream is intended to operate as a payment gateway. A payment gateway is an e-commerce application service provider service that authorizes payments for e-business, online retailers, brick and click, or traditional brick and mortar. It is the equivalent of a physical point of sale terminal located in most retail outlets. Payment gateways protect credit card details by encrypting sensitive information, such as credit card numbers, to ensure that information is passed securely between the customer and the merchant and also between merchant and the payment processor. How Paystream is Intended to Work A payment gateway facilitates the transfer of information between a payment portal (such as a website or mobile phone) and an acquiring bank. When a customer orders a product from a payment gateway-enabled merchant, the payment gateway performs a variety of tasks to process the transaction: ▪ A customer places an order on a particular portal by pressing the 'Submit Order' or equivalent button, or perhaps enters their card details using an automatic phone answering service. ▪ If the order is via a website, the customer's web browser encrypts the information to be sent between the browser and the merchant's web server.This is done via Secure Socket Layer (“SSL”) encryption. ▪ The merchant then forwards the transaction details to their payment gateway. This is another SSL encrypted connection to the payment server hosted by the payment gateway. ▪ The payment gateway forwards the transaction information to the payment processor used by the merchant's acquiring bank. ▪ The payment processor forwards the transaction information to the card association (i.e., Visa/MasterCard). ▪ If an American Express or Discover Card was used, then the processor acts as the issuing bank and directly provides a response of approved or declined to the payment gateway. ▪ Otherwise, the card association routes the transaction to the correct card issuing bank. ▪ The credit card issuing bank receives the authorization request and sends a response back to the processor (via the same process as the request for authorization) with a response code. In addition to determining the fate of the payment, (i.e. approved or declined) the response code is used to define the reason why the transaction failed (such as insufficient funds, or bank link not available). ▪ The processor forwards the response to the payment gateway. ▪ The payment gateway receives the response, and forwards it on to the website (or whatever interface was used to process the payment) where it is interpreted as a relevant response then relayed back to the cardholder and the merchant. ▪ The entire process typically takes 2–3 seconds. ▪ The merchant submits all their approved authorizations, in a "batch", to their acquiring bank for settlement. ▪ The acquiring bank deposits the total of the approved funds in to the merchant's nominated account. This could be an account with the acquiring bank if the merchant does their banking with the same bank, or an account with another bank. ▪ The entire process from authorization to settlement to funding typically takes 3 days. SAP certification of PayStream Paystream is certified by SAP AG as a global payment gateway certified on SAP’s NetWeaver Platform. This certification was achieved in July 2009 and confirms that Paystream is compatible to run on SAP’s NetWeaver platform described above. SAP AG, together with its subsidiaries, develops, markets, and sells enterprise application software products for corporations, government agencies, and educational institutions in Europe, the Middle East, Africa, North America , Latin America, and the Asia Pacific Japan region. Globalpaynet is part of the Software Solution Partners in the SAP Partner Edge Program and, through this program, has access to over 100 ,000 SAP enterprise partners who could use Paystream services. Being a Software Solutions Partner of SAP enhances our branding and credibility of Paystream, as SAP is a globally recognized enterprise software. 2 The Data Center Through our partnership with GlobeX, we have access to a Swiss data center located in Geneva, Switzerland.This facility features multiple physical and electronic security systems, including biometric authentication, 24/7 manned surveillance, automated surveillance systems, multiple checkpoints, highly secure rooms, restricted passageways and multi-person access controls. Additional monitoring equipment is installed within Globalpaynet’s servers’ racks in order to provide real time notification (e-mail, SMS) of any physical access to the facility. The servers are hosted in an ISO 9001:2000 certified building providing a complete data center infrastructure service: a secure, reliable and cost-effective way to ensure the continuous availability of business systems and applications. This facility will be used to store Paystream transactions processed in the international market.There is no extra cost billed to Globalpaynet to store Paystream transactions in this data center. As this facility is used to host Securus and EHRmedi services which we plan to sell pursuant to our licensing agreement with Globex, we will pay to Globex the cost of operations for those services associated with this data center facility. Such costs include standard memory storage costs which will vary from time-to-time depending on the cost of servers used and the amount of storage used to store Globalpaynet’s clients in the USA.We will also remit to Globex a licensing fee of 10% of gross sales from the sale of Securus and EHRmedi services beginning in January 2011. PCI DSS compliance Introduction to the PCI DSS compliance Beginning in the late 1990’s when credit fraud became rampant, the major credit cards industries combined their efforts to provide guidelines on how to handle sensible personal data related to credit card payments. In 2004, these efforts resulted in the first version of the Payment Card Industry Data Security Standard (“PCI DSS”), which is now becoming mandatory for all entities involved in the processing of credit card data during a payment. The standards apply to all organizations that store, process or transmit cardholder data – with guidance for software developers and manufacturers of applications and devices used in those transactions. Prior to October 2008, the PCI Council (composed by American Express, Discover Financial Services, JCB International, MasterCard Worldwide and Visa Inc.) monitored the conformance to the standard only in North America, but since the updated rules of PCI DSS became effective on October 30 2008, the PCI council along with PCI Europe are pushing global banks and all companies processing, storing, or transmitting cardholder data to be PCI DSS compliant. We have engaged SecurityMetrics to certify our platform and perform PCI Scans (ASV), PCI audits (QSA), PA-DSS audits, penetration tests and forensic analysis. SecurityMetrics is a Qualified Payment Application Security Company (QPASC) and offers a security appliance with vulnerability assessment, intrusion detection and intrusion prevention functionality. Competition The payment processing industry is highly competitive. We will compete with many small and large companies compete to provide payment processing services and related services to a wide range of merchants. There are a number of large transaction processors, including First Data Merchant Services Corporation, Cybersource, Chase Paymentech and Global Payments, Inc., who serve a broad market spectrum from large to small merchants and provide banking, automatic teller machine, and other payment-related services and systems in addition to card-based payment processing. There are also a large number of smaller transaction processors that provide various services to small and medium-sized merchants. Our largest competitor in the United States is Authorize.net. Since 1996, Authorize.Net has been a leading provider of payment gateway services, managing the submission of billions of transactions to the processing networks on behalf of merchant customers. Authorize.Net is a solution offered by CyberSource Corporation, a wholly owned subsidiary of Visa.Our largest competitor in Canada is Chase Paymentech. Marketing strategy We plan to market Paystream mainly through online search engine optimization, online marketing, including an email marketing campaign, and through the SAP network of companies and partners.We also plan to build a network of resellers and form various partnerships in order to sell our proprietary and licensed web-based applications for electronic data management, Paystream, Securus and EHRmedi.Our short term marketing strategy will be to develop a partner strategy and program by type of partner such as: · Technology partners (e.g. SAP) · Implementation and solution partners (e.g. local IT integrators) · Managed services partners (e.g. ISPs, web sites creators) 3 SOURCES AND AVAILABILITY OF RAW MATERIALS AND PRINCIPAL SUPPLIERS Our payment gateway services are not dependent on the availability of raw materials. As such, we do not need to purchase raw materials nor do we use or rely on outside suppliers or vendors to make our credit card processing gateway services available to merchants. CUSTOMERS We are a development stage company , and as such, we have not generated any significant revenue. The revenue that we generated prior to December 31, 2009 was transacted with only a few customers. Accordingly, we acknowledge that we face substantial risk and recognize that the challenges relevant to building a broader, larger clientele are formidable. We plan to execute a comprehensive marketing and sales strategy to build our client base and alleviate our dependence on a small base of customers. INTELLECTUAL PROPERTY Our intellectual property consists of our internally-developed proprietary technology that underlies our core platform, Paystream. We rely on agreements with contractors and other parties with whom we do business in order to limit access to and disclosure of our proprietary information, as well as to clarify rights to intellectual property associated with our business.To date we have not registered for statutory copyright protection.A logomark application for Paystream has been filed by Renovatio Media Group S.A., and such logomark rights, if approved will be transferred automatically to Globalpaynet Holdings Inc. GOVERNMENT APPROVAL & GOVERNMENT REGULATION AND LEGAL UNCERTAINTIES — REGULATORY BACKGROUND. We are not currently subject to direct federal, state or local regulation other than regulations applicable to businesses generally and directly applicable to online commerce. We are not currently subject to direct regulation by any governmental agency other than laws and regulations generally applicable to businesses. Notably, Globalpaynet promotes best practices and ethical business conduct in relation to our corporate culture and its day-to-day operations. As Internet use gains popularity, it is possible that a number of laws and regulations may be adopted with respect to the Internet. These laws may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of online commerce may prompt calls for more stringent consumer protection laws. Several states have proposed legislation to limit the uses of personal user information gathered online or require online services to establish privacy policies. The Federal Trade Commission has also initiated action against at least one online service regarding the manner in which personal information is collected from users and provided to third parties. Management does not contemplate providing personal information regarding our customers to third parties. However, the adoption of additional consumer protection laws could create uncertainty in Web usage and reduce the demand for our products and services. Governments have and may continue to enact legislation applicable to us in areas such as content distribution, performance and copying, other copyright issues, network security, encryption, the use of key escrow data, privacy protection, caching of content by server products, electronic authentication or "digital" signatures, illegal or obscene content, access charges and retransmission activities. The applicability to the Internet of existing laws governing issues such as property ownership, content, taxation, defamation and personal privacy is also uncertain. Export or import restrictions, new legislation or regulation or governmental enforcement of existing regulations may limit the growth of the Internet, increase our cost of doing business or increase it legal exposure. In addition, because our services are intended to be made available over the Internet in multiple states and foreign countries, other jurisdictions may claim that we are required to qualify to do business in that state or foreign country. Our failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper our ability to enforce contracts in these jurisdictions. The application of laws or regulations from jurisdictions whose laws do not currently apply to the business could have a material adverse effect on the business, results of operations and financial condition. Management is not certain how our business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, taxation, libel, and export or import matters. The vast majority of these laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws that are intended to address these issues could create uncertainty in the Internet market place. 4 COSTS OF RESEARCH AND DEVELOPMENT ACTIVITIES Since inception, approximately $ 5.2 million has been spent on the development of our proprietary software platform, Paystream, including costs for payments for engineering services, PCI DSS audit fees, and platform maintenance fees. COSTS AND EFFECTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS As a credit card transaction processing gateway, Globalpaynet is not impacted by the costs and effects of compliance with environmental laws, other than the laws and regulations generally applicable to businesses. Globalpaynet operates with a high level of respect for and promotes the protection of the environment, and is not aware of circumstances that would create any significant financial responsibility for environmental matters. EMPLOYEES Globalpaynet does not employ salaried full-time or part time staff. All individuals that work for the Company are independent contractors who are compensated on a commission basis or on a contract payment basis. Alain Ghiai, our Chairman and Chief Executive Officer and the sole member of our board of directors, has no employment or other agreement with us, but our wholly-owned subsidiary, Globus Payments Ltd., has entered into a consulting agreement with Mr.Ghiai. For more information on the consulting agreement, please refer to “Certain Relationships and Related-Party Transactions” in Item 13 of this Report on Form10-K. AVAILABLE INFORMATION We file electronically with the Securities and Exchange Commission our annual reports on Form10-K, quarterly reports on Form10-Q, and current reports on Form8-K, pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934. You may obtain a free copy of our reports and amendments to those reports on the day of filing with the SEC by going to http://www.sec.gov. 5 ITEM 1A. RISK FACTORS Not applicable ( Globalpaynet Holdings is a smaller reporting company). ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable ( Globalpaynet Holdings is a smaller reporting company). ITEM 2.PROPERTIES Globalpaynet leases office space at Columbia Tower, 701 Fifth Avenue Suite 4200, Seattle WA, 98104, USA, as well as two offices in Vancouver, BC and Kamloops BC, Canada on a month to month basis. The Company believes its existing facilities will be adequate to meet its anticipated needs for the foreseeable future. Substantially all of our development hardware and software and certain of our computer hardware operations are located at Radiant Communications, at 1600 - 1050 West Pender Street, in Vancouver, B.C., Postal Code:V6E 4T3, Canada. ITEM 3.LEGAL PROCEEDINGS There are no material legal proceedings currently pending or threatened against Globalpaynet. ITEM 4.(REMOVED AND RESERVED) 6 PART II ITEM5.MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERSAND ISSUER’S PURCHASES OF EQUITY SECURITIES There is presently no public market for our shares of common stock. Our common stock has never traded in a public market. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board (“OTCBB”). If and when our common stock is traded on the OTCBB, most likely the shares will be subject to the provisions of Section15(g) and Rule15g-9 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), commonly referred to as the “penny stock” rule. Section15(g) sets forth certain requirements for transactions in penny stocks and Rule15g9(d)(1) incorporates the definition of penny stock as that used in Rule3a51-1 of the Exchange Act. The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. Rule3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on The NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the issuer’s net tangible assets; or exempted from the definition by the SEC. If the Company’s shares are deemed to be a penny stock, trading in the shares will be subject to additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities. Finally, the monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks. Consequently, these rules may restrict the ability of broker dealers to trade and/or maintain a market in the Company’s common stock and may affect the ability of shareholders to sell their shares. Holders. As of May 4, 2010, our common stock was held by 60 holders of record. Dividends. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.we would not be able to pay our debts as they become due in the usual course of business; or 2.our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. 7 Securities authorized for issuance under equity compensation plans. We have no equity compensation plans, either approved or not approved by our shareholders. However, our board of directors may, at its discretion, make option or other equity compensation grants to employees or consultants as needed. On January17, 2008, we issued an option to purchase 200,000,000 shares of our common stock to Alain Ghiai, our sole director, Chairman and Chief Executive Officer, at an exercise price of $2.00 per share. Equity Compensation Plan Information Plan category Numberofsecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights (a) Weighted-average exercisepriceof outstandingoptions, warrantsandrights (b) Numberofsecurities remainingavailable forfutureissuance underequitycompensation plans(excludingsecurities reflectedincolumn(a)) (c) Equity compensation plans approved by security holders - - - Equity compensation plans not approved by security holders $
